ORDER
This matter came on for hearing before the Supreme Court on January 5, 1995 on a Petition to Suspend Respondent’s License to Practice Law filed pursuant to Article III, Rule 12 of the Supreme Court Rules. Respondent was represented by counsel. After review of the Petition and hearing the arguments of counsel thereon, it is the considered opinion of this Court that the Petition be granted.
Accordingly, it is hereby ordered, adjudged and decreed that the Respondent, John Quattrocehi, III, be and he is hereby suspended from the practice of law during the pendency of his appeal of his conviction.